Shareholder Update February 2 Forward-Looking Statements Certain statements in this press release, and other written or oral statements made by oron behalf of us are "forward-looking statements" within the meaning of the federalsecurities laws. Statements regarding future events and developments and our futureperformance, as well as management's expectations, beliefs, plans, estimates, guidanceor projections relating to the future, are forward-looking statements within the meaning ofthese laws. These forward-looking statements are subject to a number of risks anduncertainties. These risks and uncertainties include, but are not limited to, thefollowing: changes in the demand for coal by electric utility customers; the loss ofone or more of our largest customers; inability to secure new coal supplyagreements or to extend existing coal supply agreements at market prices; failure todiversify our operations; failure to exploit additional coal reserves; the risk thatreserve estimates are inaccurate; increased capital expenditures; encounteringdifficult mining conditions; increased costs of complying with mine health and safetyregulations; our dependency on one railroad for transportation of a large percentageof our products; bottlenecks or other difficulties in transporting coal to ourcustomers; delays in the development of new mining projects; increased costs ofraw materials; lack of availability of financing sources; our compliance with debtcovenants; the effects of litigation, regulation and competition; and the other risksdetailed in our reports filed with the Securities and Exchange Commission (SEC). 3 2009…FINALLY!! 4 Agenda ●Market Analysis & Strategy ●2009 Guidance ●Operations Review ●Question and Answer 5 New, More Restrictive,Trade Policies TakeEffect in Indonesia onMarch 5 New, More Restrictive,Trade Policies TakeEffect in Indonesia onMarch 5 South Africa will Burnan Additional 75mmTons Per Year by2018 South Africa will Burnan Additional 75mmTons Per Year by2018 India will Burn anAdditional 172mmTons Per Year by2012 India will Burn anAdditional 172mmTons Per Year by2012 17,000 MW of NewCoal-FiredGeneration isCurrently UnderConstruction in theUnited States, theMost in More than20 Years 17,000 MW of NewCoal-FiredGeneration isCurrently UnderConstruction in theUnited States, theMost in More than20 Years Fixed Asset Investment inChina Grows by 56% inNovember Compared to2007 Fixed Asset Investment inChina Grows by 56% inNovember Compared to2007 Russia’s 2nd LargestCoal Producer (Kru)to Cut 2009Production by Almost30% Russia’s 2nd LargestCoal Producer (Kru)to Cut 2009Production by Almost30% Europe to Add a Netof 19,900 MW ofNew Coal-FiredGeneration by 2015 Europe to Add a Netof 19,900 MW ofNew Coal-FiredGeneration by 2015 Current Headlines Market Analysis and Strategy Market Analysis and Strategy 6 Supply ●We Believe that Overall CAPP Supply will Fall to aRun Rate of 200mm Tons Per Year by the End of 2009 ●We Believe that Overall CAPP Supply will Fall to aRun Rate of 200mm Tons Per Year by the End of 2009 ●More Weighted to 2nd Half of ●More Weighted to 2nd Half of ●CSX, NS and EIA Show a +/- 6% Decline YTD ●CSX, NS and EIA Show a +/- 6% Decline YTD ●JRCC Vendor: “Industry Supply Took a Step Down in February” ●JRCC Vendor: “Industry Supply Took a Step Down in February” Market Analysis and Strategy 7 Demand Market Analysis and Strategy 8 Natural Gas……The Wildcard ●Drilling Rig Counts are Declining Rapidly ●Drilling Rig Counts are Declining Rapidly ●Lag Time Between Drilling and Initial Production ●Lag Time Between Drilling and Initial Production ●The Location of the Remaining Rigs is Very Important ●The Location of the Remaining Rigs is Very Important ●New Shale Wells are Very Productive, But Have Very Steep Decline Curves ●New Shale Wells are Very Productive, But Have Very Steep Decline Curves Jul Jul Feb Feb Jul Jul Feb Feb $13.46 $4.21 1,539 1,018 9 South Atlantic Inventories August 2007 - January 2009 Market Analysis and Strategy Source: Genscape “Normal” 10 Chambers Decision Market Analysis and Strategy ●This Action was Always About Abuse of Discretion ●This Action was Always About Abuse of Discretion ●Judge Chambers said the Corps Abused Its Discretion ●Judge Chambers said the Corps Abused Its Discretion ●The Court of Appeals said the Corps Did Not: ●The Court of Appeals said the Corps Did Not: “For all agency actions, a reviewing court must set aside the action if it is found to bearbitrary, capricious, or otherwise not in accordance with law.” “For all agency actions, a reviewing court must set aside the action if it is found to bearbitrary, capricious, or otherwise not in accordance with law.” “Review under this standard is highly deferential, in favor of finding the agency actionvalid….Especially in matters involving not just simple findings of fact but complexpredictions based on special expertise, a reviewing court must generally be at itsmost deferential.” “Review under this standard is highly deferential, in favor of finding the agency actionvalid….Especially in matters involving not just simple findings of fact but complexpredictions based on special expertise, a reviewing court must generally be at itsmost deferential.” “The court is not empowered to substitute its judgment for that of the agency.” “The court is not empowered to substitute its judgment for that of the agency.” “These determinations are within the agency’s special expertise and were based onCorps staff’s best professional judgment - as such, the Corps cannot be said to haveacted arbitrarily or capriciously.” “These determinations are within the agency’s special expertise and were based onCorps staff’s best professional judgment - as such, the Corps cannot be said to haveacted arbitrarily or capriciously.” ***Both Decisions Have Been Posted to the JRCC Website*** ***Both Decisions Have Been Posted to the JRCC Website*** 11 Strategy Market Analysis and Strategy ●Very Little Coal Availability for the 1st Half of ●Very Little Coal
